Name: Council Regulation (EEC) No 1566/83 of 14 June 1983 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice
 Type: Regulation
 Subject Matter: plant product;  information technology and data processing;  distributive trades;  cultivation of agricultural land
 Date Published: nan

 22 . 6 . 83 Official Journal of the European Communities No L 163/5 COUNCIL REGULATION (EEC) No 1566/83 of 14 June 1983 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas Regulation (EEC) No 1418/76 (3), as last amended by the 1979 Act of Accession, does not contain the provisions necessary to ensure provision of detailed knowledge of production and availabili ­ ties ; whereas such knowledge is essential to the pro ­ per management of the market in rice ; whereas the said Regulation must therefore be supplemented by providing for harvest and stock declarations to be made annually at the start of the marketing year by growers and rice mills . ' Article 25a 1 . Each year rice growers shall make harvest and stock declarations to the competent auth ­ orities of the Member States . Such declarations shall distinguish between round-grained and long-grained rice and shall identify :  the stocks of rice from the previous harvest,  the quantities of rice from the new harvest,  where appropriate , the varietal groups , 2 . Each year rice mills shall make declarations concerning the stocks of rice they hold to the competent authorities of the Member States . Such declarations shall distinguish between round-grained and long-grained rice and shall identify the different processing stages (paddy, husked, milled). Products imported from third countries shall be mentioned separately. 3 . The information supplied pursuant to para ­ graphs 1 and 2 shall be made known to the Commission . 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27 .' HAS ADOPTED THIS REGULATION : Article 1 The following Article is hereby inserted in Regula ­ tion (EEC) No 1418/76 : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No C 96, 1 1 . 4. 1983 , p. 47 . Q OJ No C 81 , 24. 3 . 1983 , p . 6 . 0 OJ No L 166,25.6. 1976, p . 1 .